OPINION — AG — (1) JOINT RESOLUTION 27 PROVIDES RESTRICTIVE CLASSIFICATIONS, APPLYING TO ONLY ONE COUNTY IN THE STATE, WHICH ARE ARBITRARY AND CAPRICIOUS AND BEAR NO RATIONAL RELATION TO THE SUBJECT MATTER CONTAINED IN SAID RESOLUTION AND SAME IS, THEREFORE, A LOCAL OR SPECIAL LAW IN VIOLATION OF THE STATE CONSTITUTION. (2) THE ADDITION, ON A  POPULATION BASIS, OF TULSA COUNTY AND OKLAHOMA COUNTY TO RESOLUTION 27, WOULD STILL BE A RESTRICTIVE CLASSIFICATION WHICH IS ARBITRARY AND CAPRICIOUS AND BEARS NO RATIONAL RELATION TO THE SUBJECT MATTER CONTAINED IN SAID RESOLUTION AND SAME IS THEREFORE STILL A LOCAL OR SPECIAL LAW IN VIOLATION OF THE STATE CONSTITUTION. (SUBJECT MATTER: OKLAHOMA RACING COMMISSION, ISSUING LICENSE, SALE OF PARI MUTUEL POOLS, DECENNIAL CENSUS) CITE: ARTICLE V, SECTION 32, ARTICLE V, SECTION 59 (LEE COOK)